

116 HR 8768 IH: Keeping America's Energy Resources Moving Act of 2020
U.S. House of Representatives
2020-11-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8768IN THE HOUSE OF REPRESENTATIVESNovember 17, 2020Mr. Weber of Texas (for himself, Ms. Garcia of Texas, Mr. Richmond, Mr. Johnson of Louisiana, Mr. Gonzalez of Texas, Mr. Young, Mr. Cloud, Mr. Olson, and Mr. Cuellar) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo amend the Immigration and Nationality Act to include aliens passing in transit through the United States to board a vessel on which the alien will perform ship-to-ship liquid cargo transfer operations within a class of nonimmigrant aliens, and for other purposes.1.Short titleThis Act may be cited as the Keeping America's Energy Resources Moving Act of 2020.2.Definition of nonimmigrant in transitSubparagraph (C) of section 101(a)(15) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(15)) is amended to read as follows:(C)(i)an alien in immediate and continuous transit through the United States not to exceed 29 days;(ii)an alien who qualifies as a person entitled to pass in transit to and from the United Nations Headquarters District and foreign countries, under the provisions of paragraphs (3), (4), and (5) of section 11 of the Headquarters Agreement with the United Nations (61 Stat. 758); or(iii)an alien passing in transit through the United States to board a vessel on which the alien will perform ship-to-ship liquid cargo transfer operations to or from another vessel engaged in foreign trade for a period not to exceed 180 days. .3.Conditional permits to land temporarilySection 252(a) of the Immigration and Nationality Act (8 U.S.C. 1282(a)) is amended—(1)in paragraph (1), by striking or at the end;(2)in paragraph (2), by striking the period at the end and inserting ; or; and(3)by adding at the end the following:(3)180 days, if the immigration officer is satisfied that the crewman intends to depart, within the period for which the crewman is permitted to land, on either the same vessel or on a vessel other than the vessel on which the crewman arrived and that the crewman will perform ship-to-ship liquid cargo transfer operations to or from any other vessel engaged in foreign trade during such period..